Title: From William Stephens Smith to Abigail Smith Adams, 19 June 1813
From: Smith, William Stephens
To: Adams, Abigail Smith



Dear Madam
Washington City June 19th. 1813

Enclosed I send you a letter from my dear Caroline mentioning that my dear Mrs: Smith is getting better—It will give her great pleasure to have our Son John with her for a time—
On Thurday last I dined at the Presidents and was honoured with the seat next to Mrs: Madison, who is a polite amiable elegant Lady, She entered on the Subject of Williams marriage and expressed herself very much in favour of the Lady, she said she estemed her much and had corresponded with her for some time, told me if I had any letters which I wished to forward to my Son, she would with pleasure pass them to the Russian Minister, who was about sending off his dispatches in the course of the week—On my return to my lodgings, I wrote an affectionate letter to William, mentioning that the public papers having announced his marriage to Miss Johnson on the 17th. of February last— I wish’d him and Wife every happiness that the state could admit of, and assured him that every thing in my power to promote it, should be fully and freely be granted—I enclosed the letters you forwarded to me and yesterday morning waited on Mrs: Madison and expressing my acknowledgements for her politeness presented the Letters she immediately, sent them off by a servant in waiting to the Russian ministers, and I suppose they are now on the road to Newyork in the mail from whence they go to England thro’ the office of the British consul—The public papers have announced a heavy stroke on Dearborn’s army, he however not being with it, the camp was surprized at midnight, and the two Brigadier Generals made Prisoners, viz General Chandler from your State and General Winder from Baltimore,—It needs no comments; if Dearborne is not recalled, more disasters will attend our arms I could fill the Sheet with animadversions and prophesies they will do no good, I have had some talk with Armstrong he thanks G—d Dearborne is no child of his—
yours affectionately
W: S: Smith